Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services J. Neil McMurdie Counsel (860) 580-2824 Fax: (860) 580-4934 neil.mcmurdie@us.ing.com January 18, 2008 BY EDGARLINK U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Security Life of Denver Insurance Company Security Life Separate Account L1 Prospectus Title: Asset Portfolio Manager File Nos.: 333-50278 and 811-08292 Rule 497(e) Filing Ladies and Gentlemen: On behalf of Security Life of Denver Insurance Company (the "Company") and its Security Life Separate Account L1 (the "Account") and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, (the "1933 Act") and Item 101(a) of Regulation S-T, we are submitting for filing an electronic format copy of a supplement dated January 18, 2008, to the prospectus dated April 30, 2007, for certain flexible premium variable life insurance policies offered by the Company through the Account. The prospectus dated April 30, 2007, is incorporated into this filing by reference to the Company's filing under Rule 497(c) of the 1933 Act, as filed with the Securities and
